DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on August 5, 2022, claims 1-15 and 21-24 are pending. Claims 1, 7, 9 and 14 are amended. Claims 16-20 are canceled. New claims 21-24 are added. 

Response to Arguments
Applicant’s arguments, see pg. 1 of remarks, filed August 5, 2022, with respect to the rejections of claims 7 and 14 under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections of claims 7 and 14 for indefiniteness has been withdrawn due to the removal of the “optimized” terminology. 

Applicant's arguments filed August 5, 2022 with respect to the art rejections to claims 1-15 have been fully considered but they are not persuasive. Applicant contends that the Shedletsky reference (US 2014/0152632 A1) does not anticipate all the elements of independent claim 1, notably that of “substantially equal parts of each of the first photovoltaic cell and the second photovoltaic cell are disposed across a first half of the face and a second half of the face”. Specifically, Applicant is submitting that Shedletsky does not teach the unique arrangement claimed because the cells in Figs. 1-5 are separately distributed on the face and not distributed across the face. (See Applicant Remarks at pg. 2 of Remarks). In addition, Applicant is concluding that Shedletsky arrangement cannot provide the same benefits within the Instant Application because Shedletsky’s system cannot generate current if half of its screen was blocked from the sun.  (Applicant Remarks at pgs. 2-3). Thus, it is submitted that the reference teaches away or provides an opposite arrangement to the Instant Invention. 
The Examiner respectfully disagrees with the above conclusions.  The Shedletsky reference continues to read upon the claimed feature “substantially equal parts of each of the first photovoltaic cell and the second photovoltaic cell are disposed across a first half of the face and a second half of the face” because the cited paragraphs teach various arrangements of the ambient light sensors 40 that can go across the face of the display within the active area AA (Detailed Description, [0037-0040], Figs. 1-4, “In the examples of FIGS. 1, 2, 3, and 4, four solar cell ambient light sensors 40 are mounted behind portions of display 14 in active area AA and additional solar cell ambient light sensors 40 are mounted behind portions of display 14 in inactive area IA. However, this is merely illustrative. If desired, device 10 may include more than four light sensors 40 in active area AA, less than four light sensors 40 in active area AA, more than four light sensors 40 in inactive area IA, less than four light sensors 40 in inactive area IA, a light sensor 40 that extends behind substantially all of active area AA, behind substantially all of inactive area IA, or behind substantially all of active area AA and inactive area AA.”). Within the above paragraphs and embodiments, Shedletsky teaches that the sizing and spacing of the light sensors can be modified to extend across the display including across a first half and second half of the face and be essentially equal to one another (Detailed Description, [0037-0040]). As before, the illustrated sizes of the light sensors 40 are shown to be also substantially equal as decpited within the figures (See Figs. 1-4).  Moreover, even taken arguendo that the illustrated embodiments of the light sensors within Shedletsky are the only type of sizing arrangements taught, the Office still maintains that the reference reads upon the feature “substantially equal parts of each of the first photovoltaic cell and the second photovoltaic cell are disposed across a first half of the face and a second half of the face” based on interpreting the top set of light sensors as the “first photovoltaic cell” and the bottom set of light sensors as “the second photovoltaic cell”.  An annotated version is shown below:

    PNG
    media_image1.png
    419
    575
    media_image1.png
    Greyscale

As shown above, the mapping of Fig. 2 of Shedletsky based on the top half and bottom half of elements 40 reads upon the claimed element “substantially equal parts of each of the first photovoltaic cell and the second photovoltaic cell are disposed across a first half of the face and a second half of the face”. 
Next, Applicant is arguing the benefits the Instant Invention relating to the blockage of certain solar cells and generation of current based on the blockage of portions of the display from the sun. (Remarks at pg. 2-3). However, such considerations of benefits are not pertinent to the rejection grounds and represent features which are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, the consideration on whether Shedletsky “teaches away” from the claimed invention or not is not pertinent within a rejection under 35 USC 102. 
For the foregoing reasons, the rejections are maintained for claims 1-15 in the manner described previously.  New claims 21-24 are also rejected with Shedletsky and explained further in the rejection section below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shedletsky et al., United States Patent Application Publication No. US 2014/0152632 A1.

Regarding claim 1, Shedletsky discloses a photovoltaic power system for a portable electronic device (Fig. 1, generally, Abstract), the photovoltaic power system comprising: 
a first photovoltaic cell and a second photovoltaic cell disposed on a face of the electronic device (Figs. 1-3, solar cell ambient sensor, #40; Detailed Description, [0031-0034], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light”), each of the first photovoltaic cell and the second photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”); 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (Fig. 5-6, flexible printed circuit, #44; Detailed Description, [0053-0060], “Storage and processing circuitry 400 samples voltages, electrical charges, or other electrical signals from solar cell ambient light sensors of sensor 38. Storage and processing circuitry 400 converts the sampled signals into ambient light intensities. Storage and processing circuitry 400 controls other aspects of the operation of device 10 using the converted ambient light intensities. For example, storage and processing circuitry can increase or decrease the display light from the device display based on the ambient light intensity... Ambient light signals gathered using solar cell ambient light sensor (solar cell ALS) 40 are routed to printed circuit board 42 through flexible printed circuit 44”); and
 a third layer comprising a second conductive electrode (Fig. 6, electrical coupling material, #52; Detailed Description, [0055], “An opposing end of flexible printed circuit 44 is attached to a portion of PCB 42 using electrical coupling material 52 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive materials, or mechanical connector structures).”);  
wherein substantially equal parts of each of the first photovoltaic cell and the second photovoltaic cell are disposed across a first half of the face and a second half of the face (Fig. 1-4, equal sized solar cells #40 on differing halves of the display face; See also Detailed Description, [0037-0040], “In the examples of FIGS. 1, 2, 3, and 4, four solar cell ambient light sensors 40 are mounted behind portions of display 14 in active area AA and additional solar cell ambient light sensors 40 are mounted behind portions of display 14 in inactive area IA. However, this is merely illustrative. If desired, device 10 may include more than four light sensors 40 in active area AA, less than four light sensors 40 in active area AA, more than four light sensors 40 in inactive area IA, less than four light sensors 40 in inactive area IA, a light sensor 40 that extends behind substantially all of active area AA, behind substantially all of inactive area IA, or behind substantially all of active area AA and inactive area AA.”).

Regarding claim 2, Shedletsky discloses wherein at least a first portion of the first photovoltaic cell and at least a second portion of the second photovoltaic cell is disposed on a bezel encircling the face (Detailed Description, [0069-0070], “Device 10 may include a single light sensor 40 mounted at a discrete location on cover layer 14C, may include a single extended light sensor 40 that receives light through substantially all of cover layer 14C, may include a light sensor 40 that extends along one or more edges of cover layer 14C, or may include multiple light sensors 40 mounted at multiple locations on cover layer 14C…As examples, light sensor 40 of FIG. 8 may be substantially smaller than the portion of cover layer 14C that is mounted in inactive area IA, light sensor 40 may have a size that is substantially the same as the portion of cover layer 14C that is mounted in inactive area IA, or device 10 may include multiple light sensors 40 on cover layer 14C.”), and wherein the second layer comprises at least one of crystalline silicon, amorphous silicon, and a perovskite for generating the electrical current (Detailed Description, [0032], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light.”).

Regarding claim 3, Shedletsky discloses wherein the first photovoltaic cell comprises a plurality of sub-cells connected in series (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]).

Regarding claim 4, Shedletsky discloses 
wherein the first conductive electrode is a transparent conductive oxide (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”; See also Deatiled Description, [0032], “Light sensors 40 may include additional layers of material such as a glass layer, a metal foil layer, a zinc oxide layer, a carbon paste layer, a tin oxide layer or other oxide layer, a cadmium stannate layer, a cadmium sulfide layer, or other layers of material.”)
wherein the plurality of sub-cells are disposed separately with sections of the second photovoltaic cell disposed between each sub-cell of the plurality of sub-cells (Figs. 7-10, Detailed Description, [0074-0080]; under BRI the segments can be mapped to either sub-cell or second photovoltaic cell), and 
wherein the plurality of sub-cells are connected by insulated vias (Detailed Description, [0074-0080], “Each segment (e.g., segment 40-1, 40-2, or 40-3) may be tuned to generate a voltage in response to light of a certain wavelength (e.g., by providing each segment with an associated color filter or by forming each segment from materials that are sensitive to light of a given color). In the example of FIG. 10, segments 40-1, 40-2, and 40-3 are coupled to a common flexible printed circuit. However, if desired, each segment of solar cell ambient light sensor 40 may be coupled to a separate flexible printed circuit.”; Detailed Description, [0054], “Device 10 also includes a circuitry such as printed circuit board 42 and a flexible printed circuit 44 that electrically couples solar cell ambient light sensor 40 to printed circuit board (PCB) 42. Circuitry associated with printed circuit board 42 (e.g., internal circuitry, circuitry on a surface of PCB 42, and/or integrated circuitry such as circuit components 48 mounted to a surface of PCB 42) controls the operation of display 14 and ambient light sensor 40”).

Regarding claim 5, Shedletsky discloses a system further comprising a third photovoltaic cell disposed on a bezel encircling the face (Detailed Description, [0069], “Device 10 may include a single light sensor 40 mounted at a discrete location on cover layer 14C, may include a single extended light sensor 40 that receives light through substantially all of cover layer 14C, may include a light sensor 40 that extends along one or more edges of cover layer 14C, or may include multiple light sensors 40 mounted at multiple locations on cover layer 14C.”; Detailed Description, [0036], “An inactive region such as inactive border region IA surrounds active region AA”).

Regarding claim 6, Shedletsky discloses a system further comprising a fourth photovoltaic cell disposed on the bezel of the portable electronic device, wherein the third photovoltaic cell and the fourth photovoltaic cell are connected in parallel and the third photovoltaic cell and the fourth photovoltaic cell are disposed on the bezel encircling the first photovoltaic cell and the second photovoltaic cell (Detailed Description, [0069-0071];  See also Figs. 1-3 for arrangements of being connected in parallel; See also Detailed Description, [0074-0080] for further arrangement of light sensors 40).

Regarding claim 7, Shedletsky discloses a system further comprising a fourth photovoltaic cell disposed on the bezel, wherein an arrangement of the third photovoltaic cell and the fourth photovoltaic cell is such that when at least half of the face is covered by an object substantially equivalent portions of the third photovoltaic cell and the fourth photovoltaic cell are exposed to the electromagnetic radiation (Detailed Description, [0069-0071];  See also Figs. 1-3 for arrangements of equally sized cells 40; See also Detailed Description, [0074-0008] for further arrangement of light sensors 40).

Regarding claim 8, Shedletsky discloses a system further comprising a capacitive touch panel disposed over the first photovoltaic cell and the second photovoltaic cell and comprising an indium tin oxide array for detecting variations in capacitance (Fig. 12-14, touch sensitive layer, #14B; Detailed Description, [0042], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes”; See also Detailed Description,[0061]), wherein the portable electronic device is at least one of wearable and handheld (Detailed Descriptivism [0040], “The illustrative configurations for device 10 that are shown in FIGS. 1, 2, 3, and 4 are merely illustrative. In general, electronic device 10 may be a laptop computer, a computer monitor containing an embedded computer, a tablet computer, a cellular telephone, a media player, or other handheld or portable electronic device, a smaller device such as a wrist-watch device, a pendant device, a headphone or earpiece device, or other wearable or miniature device”).

Regarding claim 9, Shedletsky discloses a photovoltaic power system for a portable electronic device (Fig. 1, generally, Abstract), the photovoltaic power system comprising: 
a first photovoltaic cell and a second photovoltaic cell disposed on a face of the electronic device (Figs. 1-3, solar cell ambient sensor, #40; Detailed Description, [0031-0034], “Light sensors 40 may be formed from thin-film photovoltaic cells that include a semiconductor substrate such as an amorphous silicon substrate, a cadmium telluride substrate, or a copper indium gallium deselenide substrate on which a voltage is generated in response to incident light”), each of the first photovoltaic cell and the second photovoltaic cell comprising: 
a first layer comprising a first conductive electrode (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”); 
a second layer electrically connected to the first layer and configured to generate electrical current when exposed to electromagnetic radiation (Fig. 5-6, flexible printed circuit, #44; Detailed Description, [0053-0060], “Storage and processing circuitry 400 samples voltages, electrical charges, or other electrical signals from solar cell ambient light sensors of sensor 38. Storage and processing circuitry 400 converts the sampled signals into ambient light intensities. Storage and processing circuitry 400 controls other aspects of the operation of device 10 using the converted ambient light intensities. For example, storage and processing circuitry can increase or decrease the display light from the device display based on the ambient light intensity... Ambient light signals gathered using solar cell ambient light sensor (solar cell ALS) 40 are routed to printed circuit board 42 through flexible printed circuit 44”); and
 a third layer comprising a second conductive electrode (Fig. 6, electrical coupling material, #52; Detailed Description, [0055], “An opposing end of flexible printed circuit 44 is attached to a portion of PCB 42 using electrical coupling material 52 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive materials, or mechanical connector structures).”); 
wherein substantially equal parts of each of the first photovoltaic cell and the second photovoltaic cell are distributed across a first half and a second half of the face (Fig. 1-4, equal sized solar cells #40 on differing halves of the display face; Detailed Description, [0037-0040]), and 
wherein layers of the first photovoltaic cell are disposed between layers of the second photovoltaic cell (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]; “As examples, light sensor 40 of FIG. 9 may be substantially smaller than the portion of layer 74 that is mounted in inactive area IA, light sensor 40 may have a size that is substantially the same as the portion of layer 74 that is mounted in inactive area IA, or device 10 may include multiple light sensors 40 on layer 74 and/or multiple light sensors 40 on other display layers (e.g., layer 14C, layer 14B, layer 76, layer 78 and/or layer 80).”).

Regarding claim 10, Shedletsky discloses wherein the first photovoltaic cell comprises a plurality of sub-cells connected in series (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]), and wherein the first conductive electrode is a transparent conductive oxide  (Fig. 6, electrical coupling material, #502; Detailed Description, [0055], “Flexible printed circuit 44 is attached to a portion of solar cell ALS 40 using electrical coupling material 502 (e.g., anisotropic conductive film (ACF), solder, or other electrically conductive adhesive material).”; See also Deatiled Description, [0032], “Light sensors 40 may include additional layers of material such as a glass layer, a metal foil layer, a zinc oxide layer, a carbon paste layer, a tin oxide layer or other oxide layer, a cadmium stannate layer, a cadmium sulfide layer, or other layers of material.”).

Regarding claim 11, Shedletsky discloses wherein the plurality of sub-cells are disposed separately with sections of the second photovoltaic cell disposed between each sub-cell of the plurality of sub-cells (Figs. 7-10, Detailed Description, [0074-0080]; under BRI the segments can be mapped to either sub-cell or second photovoltaic cell), and, 
wherein the plurality of sub-cells are connected by insulated vias (Detailed Description, [0074-0080], “Each segment (e.g., segment 40-1, 40-2, or 40-3) may be tuned to generate a voltage in response to light of a certain wavelength (e.g., by providing each segment with an associated color filter or by forming each segment from materials that are sensitive to light of a given color). In the example of FIG. 10, segments 40-1, 40-2, and 40-3 are coupled to a common flexible printed circuit. However, if desired, each segment of solar cell ambient light sensor 40 may be coupled to a separate flexible printed circuit.”; Detailed Description, [0054], “Device 10 also includes a circuitry such as printed circuit board 42 and a flexible printed circuit 44 that electrically couples solar cell ambient light sensor 40 to printed circuit board (PCB) 42. Circuitry associated with printed circuit board 42 (e.g., internal circuitry, circuitry on a surface of PCB 42, and/or integrated circuitry such as circuit components 48 mounted to a surface of PCB 42) controls the operation of display 14 and ambient light sensor 40”).

Regarding claim 12, Shedletsky discloses wherein the first photovoltaic cell and the second photovoltaic cell are connected in parallel (Detailed Description, [0069-0071];  See also Figs. 1-3 for arrangements of being connected in parallel; See also Detailed Description, [0074-0080] for further arrangement of light sensors 40).

Regarding claim 13, this is met by the rejection to claim 5.

Regarding claim 14, this is met by the rejection to claim 7. 

Regarding claim 15, this is met by the rejection to claim 8.

Regarding claim 21, Shedletsky discloses wherein the first photovoltaic cell and the second photovoltaic cell are configured in an alternating pattern across the face of electronic device (Figs. 1-4, Detailed Description, [0037-0040], “However, this is merely illustrative. If desired, device 10 may include more than four light sensors 40 in active area AA”).

Regarding claim 22, Shedletsky discloses wherein the first photovoltaic cell and the second photovoltaic cell are configured in an asymmetrical pattern across the face of the electronic device  (Figs. 1-4, Detailed Description, [0037-0040], discussing differing arrangements and placement of lights sensors 40).

Regarding claim 23, Shedletsky discloses wherein the first photovoltaic cell and the second photovoltaic cell are connected in series (Figs. 7-10, segments 40-1, 40-2; Detailed Description, [0074-0080]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky.

Regarding claim 24, Shedletsky discloses every element of claim 1 but does not explicitly disclose wherein the first photovoltaic cell and the second photovoltaic cell are arranged at an angle of approximately 45 degrees to a vertical axis of the face of the electronic device.
However, Shedletsky provides the suggestion of differing placements of the photovoltaic cells (Shedletsky, Figs. 1-4, Detailed Description, [0037-0040]).
It would have been obvious to one of ordinary skill in the art to have modified the first photovoltaic cell and the second photovoltaic cell of Shedletsky to arrange them at angle of approximately 45 degrees to a vertical axis of the face of the electronic device. Such a modification is a matter of rearrangement of parts and would have been pursued by one of ordinary skill without undue experimentation since shifting the position of the first photovoltaic cell and second photovoltaic cell would not have modified the operation of the device. (MPEP 2144.04 Part VI).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626